Citation Nr: 0512102	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Cleveland 
RO, which determined that new and material evidence had not 
been received to reopen claims of entitlement to service 
connection for migraine headaches and a nervous disorder.  
(VA had created a special processing unit at the Cleveland RO 
to expedite the claims of older veterans.  After the February 
2003 decision, the veteran's records were returned to his 
local RO in Oakland.) 

In December 2004, the veteran appeared at the RO and 
testified at a personal hearing conducted by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  

In April 2005, the veteran, through his representative, 
submitted a motion to advance his case on the docket.  For 
good cause shown, namely the age of the veteran, the motion 
for advancement on the docket was granted in April 2005.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

The migraine headaches issue, as a result of the decision 
herein below, is addressed in the REMAND portion of the 
decision herein below and is being remanded to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran as to what further action is required on his 
part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  In an unappealed November 2001 rating decision, the RO 
denied the veteran's application to reopen claims of 
entitlement to service connection for migraine headaches and 
a nervous disorder, based on the determination that new and 
material evidence had not been received.  

3.  As regards migraine headaches, the evidence received 
since the November 2001 RO decision includes evidence that is 
not cumulative or redundant of evidence previously considered 
that, by itself or when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  

4.  As regards a nervous disorder, the evidence received 
since the November 2001 RO decision includes evidence that is 
cumulative or redundant of evidence previously considered and 
does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder; and the November 2001 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claims 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As explained herein below, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's migraine headache claim.  Therefore, no additional 
evidence or information is required to substantiate his 
application to reopen that claim.  

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was sent to the veteran both 
before and after the RO decision in February 2003, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claims by letters dated in December 2002 and March 2004.  In 
the letters, the RO advised him of what was required to 
prevail on his application to reopen claims of service 
connection for migraine headaches and a nervous disorder 
(e.g., new and material evidence, and how those terms are 
defined), what specifically VA had done and would do to 
assist in those claims, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in February 2003 setting forth the 
requirements for reopening previously denied claims for 
service connection for migraine headaches and a nervous 
disorder, and was advised as to the nature of the evidence 
necessary to substantiate his claims to reopen.  The 
advisements were reiterated in the statement of the case 
issued in December 2003, which also furnished regulations 
pertinent to reopening claims with new and material evidence 
to include reference to 38 C.F.R. § 3.159 and the United 
States Codes cites relevant to the VCAA.  Additionally, the 
statement of the case and supplemental statements of the case 
issued in June 2004 and July 2004 provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the aforementioned documents mailed to the veteran, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  
In short, the veteran has been notified of the information or 
evidence necessary to substantiate his claims and the parties 
responsible for obtaining that evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has essentially satisfied its 
obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It thus 
applies to the veteran's claims to reopen, which were 
received in May 2002.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Thus, they 
are applicable to the veteran's claims to reopen, which were 
received in May 2002.  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  The 
veteran maintains that he is entitled to service connection 
for migraine headaches and a nervous disorder.  He was 
afforded the opportunity to testify at personal hearing at 
the RO before the undersigned Veterans Law Judge in December 
2004.  The RO has obtained VA treatment records in support of 
the claims, but the veteran did not identify any private 
medical records to obtain on his behalf.  It is noted that on 
a form dated in May 2003, the veteran indicated that he was 
enclosing a "certification" from T.S., M.D., dated in 
September 1985, and from A.M., M.D., dated in October 2001, 
to substantiate his claim.  These certifications were not 
received by the RO, and the RO addressed the matter in its 
March 2004 VCAA letter, requesting the veteran to submit such 
evidence.  The veteran did not respond.  Neither the veteran 
nor his representative has identified any additional evidence 
or information that could be obtained to substantiate the 
claims.  The Board notes that VA's duties under the VCAA do 
not mandate obtaining a medical examination or opinion prior 
to a claim having been reopened.  Accordingly, the Board is 
also satisfied that insofar as such are applicable to the 
veteran's claims to reopen, the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses or organic disease of the nervous system, if 
manifest to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge.

In the present case, the RO in a November 2001 rating 
decision determined that new and material evidence had not 
been received to reopen claims of entitlement to service 
connection for migraine headaches and a nervous disorder.  In 
a letter dated in November 2001, the RO informed the veteran 
of its determination and of his rights to appeal.  As the 
veteran did not appeal the RO's November 2001 decision, it is 
considered final, with the exception that the claims may be 
reopened if new and material evidence is received.  
38 U.S.C.A. § 7105(c) (West 1991 and 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2001, 2004).

The last final disallowance of the veteran's claims in this 
case is the November 2001 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claims for service connection for 
migraine headaches and a nervous disorder.  

When the RO in November 2001 denied the claim of service 
connection for migraine headaches and a nervous disorder, it 
had considered the veteran's service medical and personnel 
records, VA and private medical records, statements of the 
veteran, copies of medical and other literature, and 
statements from other individuals who knew about the 
veteran's disabilities.  

Service personnel records show that the veteran served on 
active duty in the Army from February 1943 to June 1946.  His 
military occupational specialty was a supply officer.  He 
participated in campaigns in the Pacific Theatre, for which 
he received various decorations and citations (none were 
combat-related).  A Statement of Service issued from the 
State of California, Office of the Adjutant General, 
indicates that the veteran was appointed as Warrant Officer 
(junior grade) of the National Guard in May 1949, inducted 
into federal service on August 21, 1950, relieved from active 
duty on September 1, 1950 by reason of physical 
disqualification, and honorably discharged in November 1952.  

Service medical records show that a January 1942 physical 
examination for induction purposes was normal.  On a 
consultation report, dated in January 1945 (further down the 
same page it was dated as January 1944), the veteran was seen 
with pain over the left temple occurring in the morning and 
afternoon daily.  He had pain in the left eye and tears, and 
his became bloodshot.  The impression was sphenopalatine 
ganglion, neuritis (questionable histamine).  At the time of 
a March 1946 physical examination for separation purposes, 
the veteran was normal on neurological and psychiatric 
evaluation.  On a progress note dated in June 1946, the 
veteran complained of frequent soft stools with occasional 
gripping in the abdomen during the past few months.  The 
impressions were spastic and mucous colitis and amoebic 
infestation.  Two days later, the veteran was discharged from 
active duty.  At the time of an August 1950 induction 
physical examination for the National Guard, the veteran was 
found not to be qualified for active military service due to 
chronic migraines, for which a waiver was not recommended.  

As regards that medical evidence in the file at the time of 
the November 2001 rating decision, there was a VA examination 
report dated in November 1947, which indicated that the 
veteran complained of occasional headaches and constipation.  
The diagnosis was history of intestinal disorder, not found.  
In a statement dated in July 1948, C.W., M.D., indicated that 
he interviewed the veteran that month and that the veteran 
reported a history of frequent severe unilateral (left) 
headaches that began in about 1943.  On the basis of history, 
his provisional diagnosis was migraine.  At the time of a May 
1951 VA examination, the veteran complained of recurring 
lower abdominal pain coincident with frontal headaches.  The 
diagnoses were history of amoebic infestation and spastic 
mucous colitis, not found on this examination.  On a medical 
certificate dated in May 1953, the veteran's physician 
furnished diagnoses of migraine and questionable anxiety 
reaction.  In July 1965, C.H., M.D., certified that he saw 
the veteran in his office in June 1963 with a complaint of 
migraine headaches, for which he prescribed medication.  The 
doctor noted the veteran's report that he had had headaches 
since the age of 14 and described the headaches as being 
mainly right-sided.  In July 1965, G.D., M.D., certified that 
the veteran in June 1964 admitted to migraine headaches since 
being a teenage but not in the past year.  In December 1964, 
the veteran reported worsening migraine headaches.  The 
diagnosis was migraine headaches per history.  (Copies of the 
records dated in June 1964 and December 1964 were also 
enclosed.)  

Other medical records considered by the RO in November 2001 
consisted of medical records from Kaiser Permanente dated in 
the 1990s, indicating treatment for a variety of physical 
ailments, of which headaches were not a significant 
complaint.  VA records were also considered.  On an April 
1997 VA outpatient record, the veteran reported that he had 
been taking pain medication since the 1980s, as prescribed by 
a private medical provider for "tension headaches."  The 
diagnosis was chronic headaches.  On a VA mental health 
admission assessment in April 2000, it was noted that the 
veteran spent one year during service in a combat zone in the 
South Pacific and was not in combat.  It was also reported 
that the veteran was counseled for stress, which was related 
to migraines, once or twice immediately after his military 
discharge.  He currently complained of migraines.  The 
diagnoses were primary insomnia and rule out depressive 
disorder.  He was thereafter seen in the VA mental health 
clinic for psychotherapy to address insomnia and other 
complaints including headaches.  VA records in 2001 show that 
the veteran continued to be seen for complaints of headaches.  
An MRI of the head in January 2001 showed atrophic changes, 
which were not specifically associated with headaches.  In 
May 2001 the veteran underwent a neuropsychological 
evaluation to investigate complaints of memory loss.  It was 
noted that he had a high level of depressive symptomatology 
and what may be symptoms of anxiety presenting as compulsive 
behavior.  It was concluded that his memory problems were 
likely due to age-related cognitive decline, depression, and 
anxiety.  A September 2001 outpatient record indicates a 
diagnosis of migraine headaches.  Other records in 2001 
indicate a diagnosis of migraine by history, as well as 
impressions of primary insomnia and rule out major depressive 
disorder.    

In statements submitted over time, the veteran claimed that 
his migraines began after he was hit over the head in 1943, 
while attempting to break up a fight at his camp on Fiji 
Island.  He stated that he was treated at the camp dispensary 
and thereafter began experiencing migraine headaches and 
neurotic symptoms.  (The attribution of headaches to a head 
injury in service was not made until the 1990s.)  He 
indicated that he was treated for migraine headaches for the 
duration of his service and thereafter.  In a memo dated in 
September 1997, he stated that as a supply officer in the 
service his neurosis was diagnosed as "defensive reactions 
of serious personal threats."  He also claimed that his 
condition occurred prior to and/or during severe migraine 
headaches.  In his original claim for service connection 
received in November 1946 and in a letter dated in May 1947, 
the veteran indicated that he received an examination and 
outpatient treatment at the Letterman General Hospital in 
June 1946, while on terminal leave at about the time of his 
discharge, and that his diagnosis was "intestinal nervous 
disorder."  (The RO in February 1947 and in August 1950 
received a reply from Letterman General Hospital that there 
were no records found for the veteran.)  The veteran also 
submitted various other evidentiary items, to include medical 
extracts pertaining to neurosis, depression, insomnia, and 
migraine.  In November 1998 and December 2000, he submitted 
copies of his prescription medications, to include a pain 
reliever for migraine headaches and two additional medicines 
to treat neurosis.  

In a sworn statement received in August 1948, the veteran's 
immediate supervisor (from October 1946 to date) indicated 
that the veteran had complained of severe headaches that had 
caused him stomach trouble during his working hours, 
requiring 92 hours of sick leave in the past year.  In 
another sworn statement received in August 1948, a fellow 
serviceman indicated that he was stationed with the veteran 
from February 1943 to December 1943 in the Fiji Islands and 
witnessed the veteran suffering severe headaches that caused 
stomach problems.  He stated that as a truck driver he 
personally drove the veteran to the station hospital several 
times for treatment of his condition.  He indicated that he 
later met the veteran in Japan in about October 1945, at 
which time he was still suffering from severe headaches.  
  
The evidence received since the November 2001 decision 
includes copies of service medical and personnel records, VA 
outpatient medical records, a statement from the veteran's 
ex-wife, statements of the veteran, and testimony of the 
veteran and his wife.  To the extent that the copies of 
service medical and personnel records, as well as statements 
of the veteran to the effect that migraines and neurotic 
symptoms had their onset following a head injury during 
service, are duplicative of those records considered at the 
time of the November 2001 rating decision, they are redundant 
documents and cannot constitute new evidence.  38 C.F.R. § 
3.156.

VA outpatient records, dated in 2001, 2002, and 2004, show 
treatment for various ailments, to include memory loss, early 
dementia, depression, and headaches.  In a February 2002 
record, it was noted that the veteran was treated for 
headaches that were longstanding - for the past 40+ years - 
since 1943.  He is otherwise noted to have a diagnosis of 
migraine by history.  In a June 2004 record, it was noted 
that the veteran seemed to have migraine headaches every day.  
Also in June 2004, records show diagnoses of primary insomnia 
and depression (one record indicates rule out major 
depressive disorder).  

In a statement dated in April 2002, the veteran's ex-wife 
indicated that during the time that the veteran was employed 
by the VA Insurance Service in Oakland, California after his 
June 1946 discharge from military service, he received 
treatment at the VA clinic in Oakland for migraine headaches.  
She further stated that during the time of their marriage 
from May 1949 to June 1962, the veteran continually suffered 
from migraine headaches.  

During a hearing in December 2004, the veteran testified that 
the onset of his migraine headaches was from a blow to the 
head that he received while trying to break up a fight during 
service in the Fiji Islands.  He stated that he was knocked 
unconscious for a period of minutes but that there was no 
report was made of the incident or court martial proceedings 
brought over the matter.  He indicated that the pattern of 
his headaches continued to bother him throughout his life to 
the present.  He also claimed that his nervous condition was 
due in part to combat experiences.  He indicated that he was 
subjected to hostile enemy fire while on a Pacific island (in 
the Solomon Islands) during the war and that many of the 
units around him suffered a lot of casualties.  He stated 
that during out-processing from the military in June 1946, he 
was evaluated at the Letterman Army Medical Center for 
psychiatric purposes, namely an intestinal nervous disorder, 
which he associated with his combat experiences and also his 
migraine headaches.  His wife testified that she has known 
the veteran since 1964 and has observed him when he had 
migraines.  She also described other behaviors of the veteran 
to include irritability and difficulty in cooperating well 
with others.

A.  Migraine Headaches

In regard to the evidence submitted since the November 2001 
RO decision, the Board finds that it was not previously 
before the RO in November 2001.  The evidence is probative of 
the issue at hand, namely whether the veteran has current 
migraine headaches that are related to his period of service.  
The Board also finds that the additional evidence is 
"material" as it relates to an unestablished fact necessary 
to substantiate the veteran's claim.  Specifically, in this 
case, the required "unestablished fact" consists of 
evidence of the incurrence of migraine headaches 
contemporaneous with service and a medical relationship 
between such incurrence and a current headache disability.  

Unlike the records before the RO in November 2001, the 
additional records contain supplementary evidence in the form 
of testimony regarding an in-service head injury incident, to 
which the veteran attributes his migraine headaches, and 
continual headache symptomatology from the time of service up 
to the present.  It is noted that for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999), the Court held that the prior holdings in Justus and 
Evans that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.

Also of particular significance is the statement of the 
veteran's ex-wife, who relates that the veteran received 
medical treatment for migraine headaches after his military 
discharge and continually suffered headaches until their 
divorce in 1962.  These remarks are considered in conjunction 
with current medical evidence of treatment for migraine 
headaches, as well as such medical reports of a diagnosis of 
migraine by C.W., M.D. in July 1948, a finding of chronic 
migraine on a National Guard induction physical examination 
in August 1950, and a diagnosis of migraine by a private 
doctor on a VA medical certificate dated in May 1953.  From 
such consideration, it appears that the onset of his migraine 
headaches occurred during his period of service.  The Board 
thus finds that the additionally-received evidence raises a 
reasonable possibility of substantiating the claim, as 
required under 38 C.F.R. § 3.156, such that the claim is 
reopened.  

B.  A Nervous Disorder

In regard to the evidence submitted since the November 2001 
RO decision, the Board finds that it constitutes new evidence 
to the extent that certain testimony of the veteran appears 
not to be cumulative or redundant of evidence previously 
considered by the RO.  In particular, the veteran testified 
that during service in the Pacific Theatre he was subjected 
to hostile enemy fire and units around his suffered heavy 
casualties.  He related a psychiatric examination at the time 
of out-processing in June 1946 for an "intestinal nervous 
disorder" to combat experiences.  The evidence previously 
considered by the RO in November 2001, however, did not show 
combat involvement and did not relate a psychiatric 
evaluation at the time of discharge to combat experiences.  

Notwithstanding such evidence being considered "new," the 
Board finds that the additional evidence is not "material" 
as it does not relate to the unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the veteran's claim, as required under 38 
C.F.R. § 3.156.  In this case, the required "unestablished 
fact" consists of both a current disability of a nervous 
disorder and a medical link between the nervous disorder and 
either disease or injury in service.  Additional medical 
records show ongoing treatment for primary insomnia and 
depression (or possibly major depressive disorder), which are 
sleep and mood disorders.  In any case, the additional 
medical records do not show the necessary medical nexus 
between a current neurosis or nervous disorder and a 
disability manifested during military service (or during the 
first post-service year).  The fact of the veteran's combat 
experiences during service, if presumed credible for the 
purpose of establishing whether new and material evidence has 
been submitted (see Justus, supra), is not by itself or when 
considered with previous evidence probative of whether the 
veteran has a current nervous disorder or whether a current 
nervous disorder is related to such experiences.  

Since the November 2001 RO decision, the veteran has 
submitted additional written statements and furnished 
testimony specifically relating his current mental condition 
to service, to include combat service.  His statements are 
presumed credible, and, to the extent not cumulative and 
redundant of assertions and theories already raised, are 
considered new evidence.  Nevertheless, his assertions as to 
service causation are not material evidence because he is a 
layman and thus has no competence to give a medical opinion 
on diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In Hickson v. West, 11 Vet App (1998), the Court 
held that lay assertions of medical causation cannot suffice 
as new and material evidence to reopen a claim.

In sum, none of the evidence submitted since the November 
2001 RO decision is both new and material.  38 C.F.R. 
§ 3.156.  Thus, the claim of entitlement to service 
connection for a nervous disorder has not been reopened, and 
the November 2001 RO decision remains final.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for migraine 
headaches, the appeal to this extent is allowed.

As new and material evidence has not been received to reopen 
claim of entitlement to service connection for a nervous 
disorder, the claim is denied.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for migraine 
headaches on a de novo basis, additional development is 
indicated.  

The veteran maintains that he currently has migraine 
headaches attributable to a head injury during service, which 
he claims to have sustained while attempting to break up a 
fight at his camp on Fiji Island in 1943.  Service medical 
records show treatment for headaches as a result of an 
alleged head injury.  However, there is one notation, dated 
in January 1945 (the same record is also dated January 1944), 
of left temple pain occurring daily.  At the time of a VA 
examination in November 1947, the veteran complained of 
occasional headaches.  In July 1948, C.W., M.D., indicated 
that the veteran reported a history of frequent severe 
unilateral (left) headaches that began in about 1943.  His 
provisional diagnosis was migraine.  In August 1948, the 
veteran's supervisor since October 1946 certified that he had 
complained of severe headaches and required more than 90 
hours of sick leave in the past year alone.  On a military 
physical examination in August 1950, the veteran was 
disqualified for entry into active duty by reason of chronic 
migraines.  He was diagnosed with and/or treated for migraine 
in May 1953, June 1963, June 1964 and December 1964.  
Additional medical records show that he evidently took pain 
medication for chronic headaches in the 1980 and that he 
received treatment at the VA for headaches beginning in the 
mid to late 1990s.  

First, the record does not contain any opinion probative of 
the issue of whether the veteran has migraine headaches that 
are related to his period of service.  To fulfill VA's duty 
to assist the veteran, the RO should arrange for the veteran 
to undergo an examination for the purpose of ascertaining the 
nature and etiology of any migraine headaches, based upon a 
complete and independent review of relevant in-service and 
post-service medical history.  38 U.S.C.A.§ 5103A(d).    

Second, it appears from a preliminary review of the record 
that the RO has not sought all pertinent VA treatment records 
of the veteran.  In statements of the veteran dated in 
September 2001 and of his ex-wife dated in April 2002, it was 
indicated that following his June 1946 military discharge, 
the veteran was treated at the VA clinic in Oakland (on 13th 
Street) for migraine headaches.  The RO should attempt to 
obtain the VA medical records pertinent to treatment of 
migraine headaches, dated beginning in June 1946.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to obtain copies of all treatment records 
from the VA clinic in Oakland, relevant to 
evaluation of the veteran for migraine 
headaches, since his discharge from 
service in June 1946.  It is noted that 
the veteran claims that he was treated for 
such headaches at the VA clinic in Oakland 
on 13th Street after June 1946.  All 
nonduplicative records should be 
associated with the claims file.   

2.  The RO should arrange for the veteran 
to be afforded a VA neurological 
examination to ascertain the current 
existence, nature and etiology of migraine 
headaches.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary studies should be accomplished.  
The examiner's attention is directed to, 
among other things in the file, the 
following records:  a service medical 
notation, dated in January 1945 (the same 
record is also dated January 1944), of 
left temple pain occurring daily; a VA 
examination report of November 1947, 
noting the veteran's complaint of 
occasional headaches; a medical report of 
July 1948, whereon C.W., M.D., noted the 
veteran's report of a history of frequent 
severe unilateral (left) headaches 
beginning in about 1943 and provided a 
provisional diagnosis of migraine; and a 
military physical examination report of 
August 1950, noting the veteran's 
disqualification for active duty by reason 
of chronic migraines.  The examiner should 
furnish an opinion as to whether it is 
more likely than not or less likely than 
not that any currently identified migraine 
headaches had their onset during the 
veteran's period of active duty from 
February 1943 to June 1946, or manifested 
during the year following his June 1946 
discharge from active service.  A complete 
rationale for all opinions expressed 
should be provided.

3.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
migraine headaches, based on a review of 
the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


